UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8007


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOHNNY O’NEAL COBB, a/k/a Tip,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cr-00171-CMC-1; 3:08-cv-70063-CMC)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny O’Neal Cobb, Appellant Pro Se.     Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny      O’Neal     Cobb     seeks      to     appeal      the     district

court’s    order   denying    relief       on   his     28    U.S.C.      § 2255    (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1) (2000).         A certificate of appealability will not

issue     absent   “a    substantial        showing          of    the    denial     of    a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)        (2000).         A

prisoner     satisfies       this        standard       by        demonstrating         that

reasonable    jurists      would     find       that    any       assessment       of     the

constitutional     claims    by     the    district         court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Cobb has not

made the requisite showing.              Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                           2